COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 NEW HAMPSHIRE INSURANCE CO.,                      §
                                                                   No. 08-08-00077-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                               168th Judicial District Court
                                                   §
 DELLA NORTH,                                                    of El Paso County, Texas
                                                   §
                    Appellee.                                        (TC# 2007-1386)
                                                   §


                                   MEMORANDUM OPINION

        Appellant New Hampshire Insurance Co. and Appellee Della North have filed an agreed

motion to vacate and remand stating that they have agreed that the trial court’s default judgment

against Appellant should be vacated and that the case should be remanded to the trial court for a

full trial on the merits. The parties request that this Court vacate the trial court’s default

judgment and remand the case to the trial court for a trial on the merits in accordance with the

agreement of the parties.

        TEX .R.APP .P. 42.1(a)(2)(B) provides that the court of appeals may “set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court for rendition

of judgment in accordance with” an agreement the parties or their attorneys have signed and filed

with the clerk.

        Having considered the documents on file and the agreed motion, this Court is of the

opinion that Appellant and Appellee should be granted the relief sought. In accordance with

TEX .R.APP .P. 42.1, we hereby vacate the default judgment of the trial court and remand the case
to the trial court for further proceedings in accordance with the parties’ agreement.




December 18, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J. (Not Participating)




                                                -2-